 


113 HR 5574 IH: To abolish the Chemical Corps of the Army and to transfer to the Ordnance Corps of the Army the functions of and members previously assigned to the Chemical Corps.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5574 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Crawford introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To abolish the Chemical Corps of the Army and to transfer to the Ordnance Corps of the Army the functions of and members previously assigned to the Chemical Corps. 
 
 
1.Abolition of Army Chemical Corps 
(a)Abolition; transfer of functionsThe Chemical Corps of the Army is hereby abolished. All the functions of the Chemical Corps are hereby transferred to the Ordnance Corps of the Army. The Secretary of the Army shall reassign to the Ordnance Corps all members and officers of the Army who were assigned to the Chemical Corps immediately before the enactment of this Act. 
(b)Conforming amendmentSection 3063(a) of title 10, United States Code, is amended by— 
(1)striking paragraph (10); and 
(2)redesignating paragraphs (11) through (13) as paragraphs (10) through (12), respectively.  
 
